internal_revenue_service number release date index number ------------------------------------ --------------------- ------------------------------------ in re ---------------------------- -------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-142529-08 date march legend grantor son grandson granddaughter trust trust trust trust trust trust trust date date date date dear ------------- ------------------------ ------------------------------------------------------ --------------------------- ------------------------------------ --------------------------------------------------------------------- ----------------------------------------------------------------------- ------------------------------------------------------------------------- ------------------------------------------------------------------------- ----------------------------------------------------------------------- ----------------------------- --------------------------- --------------------------- --------------------------- ---------------------------- --------------------------- -------------------------------------------------------------------- --------------------------------------------------------------------- -------------------------- ------------------- --------------------------- ------------------------ this letter responds to your date letter and other correspondence requesting rulings regarding the estate and generation-skipping_transfer gst tax consequences of a beneficiary’s proposed exercise of a power_of_appointment over assets in several trusts plr-142529-08 the facts submitted are as follows on date before date grantor established trusts on date before date grantor established trust trusts are irrevocable trusts are administered by grantor’s son son in the capacity of a co- trustee and an independent_trustee grantor died on date trusts provide that each trust will terminate at the death of son trust will terminate at the death of the later of son and grandson trust will terminate at the death of the later of son and granddaughter trusts provide that upon the termination_date the trust estate is to be distributed to such persons trusts and or corporations in such shares manner and proportions as son may appoint by will no power to appoint by will is to be exercised in favor of son’s estate son’s creditors or the creditors of son’s estate any such power_of_appointment is to be exercisable only by a separate clause in son’s will which identifies the power by specific reference and disposes of no property other than the property subject_to the power trust provides similar language except that grandson is given the power to appoint and any portion of the trust assets not appointed by grandson is to be appointed by son if son survives grandson trust provides similar language except that granddaughter is given the power to appoint and any portion of the trust assets not appointed by granddaughter is to be appointed by son if son survives granddaughter trusts provide that during the term of each trust the income of such trust estate may be accumulated and retained in whole or in part or the independent_trustee may distribute from time to time to any one or more of son and his issue such amounts as the independent_trustee in his sole discretion decides are in the best interest of the beneficiary taking into account the age of the beneficiary the cost of the beneficiary’s support maintenance and education any income of the beneficiary and any other factors deemed relevant by the independent_trustee trust provides similar language for the benefit of son grandson and grandson’s issue trust provides similar language for the benefit of son granddaughter and granddaughter’s issue trusts provide that no trust created or continued herein is to continue in force and effect for longer than years after the last to die of grantor and all of grantor’s issue living at the date of the execution of the respective trust in son’s current will son exercises his powers of appointment over all the assets in trusts in favor of son’s surviving grandchildren in equal shares subject_to the trusts created for them under article of trust if any of son’s grandchildren fail to survive him then the share that grandchild would have received will pass to that plr-142529-08 grandchild’s surviving descendants subject_to the trusts created for them under article of trust article of trust establishes trusts for the benefit of the grandchildren of son during the life of the grandchild the trustee will distribute to grandchild and any of his or her descendants so much of the income and principal as the trustee determines to be appropriate to provide for the continued health maintenance support and education of the beneficiary upon the death of the grandchild the grandchild has a general testamentary_power_of_appointment over the gst taxable_portion of the trust and a limited testamentary_power_of_appointment over the remaining trust property article of trust provides for similar trusts for other descendants of son paragraph dollar_figure of trust provides in relevant part that any trust created or funded by son’s exercise of a limited_power_of_appointment under a predecessor trust shall not postpone or suspend the vesting absolute ownership or power of alienation of an interest in that property for a period measured from the date of creation of the predecessor trust extending beyond any life in being at the date of creation of the predecessor trust plus a period of years plus if necessary a reasonable period of gestation and the trustee shall distribute any property then held in the trust i to the beneficiary for whom the trust is named if any otherwise ii per stirpes to the then living descendants of the named beneficiary if any otherwise iii my grandchildren subject_to article otherwise iv the trust estate shall be distributed as provided in sec_4 you have requested the following rulings the property in trusts will not be includible in son’s gross_estate for federal estate_tax purposes son’s proposed exercise of the testamentary powers of appointment in trusts will not subject trusts or the property transferred from trusts to trust pursuant to son’s proposed exercise of the power_of_appointment to the gst tax ruling sec_2033 of the internal_revenue_code provides that a decedent's gross_estate shall include the value of all property to the extent of the decedent's interest at the time of death sec_2041 provides for the inclusion in the gross_estate of a decedent any property with respect to which the decedent possesses at the time of his death a general_power_of_appointment created after date plr-142529-08 sec_2041 provides for the inclusion in the gross_estate of a decedent any property with respect to which the decedent by will exercises a power_of_appointment created after date by creating another power_of_appointment which under the applicable local law can be validly exercised so as to postpone the vesting of any estate or interest in such property or suspend the absolute ownership or power of alienation of such property for a period ascertainable without regard to the date of the creation of the first power sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent decedent’s estate decedent’s creditors or the creditors of decedent’s estate except that a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment is not a general_power_of_appointment if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the creditors of decedent’s estate in this case each of the trusts trusts grant son a testamentary_power_of_appointment which may not be exercised in favor of son son’s estate son’s creditors or the creditors of son’s estate therefore son’s testamentary powers of appointment over trusts are not general powers of appointment accordingly based upon the facts presented and representations made we conclude that the exercise by son of the limited powers of appointment will not cause the property transferred to be included in son’s gross_estate under sec_2041 further son as the co-trustee of the trusts has no power to make distributions from trusts to himself accordingly based on the facts submitted and representations made we conclude that the property in trusts will not be includible in son’s gross_estate for federal estate_tax purposes ruling sec_2601 imposes a tax on every generation-skipping_transfer the term generation-skipping_transfer is defined in sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer gst tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the plr-142529-08 extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added in this case trusts are generation-skipping trusts because they provide for distributions to more than one generation of beneficiaries below the grantor's generation however date and date are prior to date and trusts were irrevocable on date therefore trusts are exempt from the generation-skipping_transfer gst tax under sec_2601 however the rule under sec_26_2601-1 does not apply to a transfer of property pursuant to the exercise release or lapse of a general_power_of_appointment that is treated as a taxable transfer under chapter or chapter the transfer is made by the person holding the power at the time the exercise release or lapse of the power becomes effective and is not considered a transfer under a_trust that was irrevocable on date in this case son’s powers of appointment are testamentary and we concluded under ruling that son’s powers of appointment which are not exercisable in favor of son son’s estate son’s creditors or the creditors of son’s estate are not general powers of appointment under sec_2041 therefore the transfers of property from trusts pursuant to son’s exercise of his powers of appointment are not taxable transfers under chapter the exercise of a limited_power_of_appointment will be treated as a post- date transfer and therefore subject the property to chapter unless the power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period sec_26_2601-1 this rule is illustrated in example of sec_26_2601-1 in example on date t established an irrevocable_trust as defined in sec_26_2601-1 under the terms of the trust instrument the trustee is required to distribute the entire income annually to t’s child c for life then to t’s grandchild gc for life gc has the power to appoint any or all of the trust assets to trust which is irrevocable_trust as defined in sec_26_2601-1 that was established on date the terms of trust 2’s governing instrument provide that the trustee shall pay income to t’s great grandchild ggc for life upon ggc’s death the remainder is to be paid to ggc’s issue ggc was alive on date when trust was created c died on date on date gc exercised the power_of_appointment the exercise of gc’s power does not subject future transfers from trust to tax under chapter because the exercise of the power in favor of trust does not suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from plr-142529-08 the date of creation of trust extending beyond the life of ggc a beneficiary under trust who was in being at the date of creation of trust plus a period of years the result would be the same if trust had been created after the effective date of chapter in this case son’s testamentary limited_power_of_appointment was created under trusts all of which are irrevocable trusts not subject_to chapter under sec_26_2601-1 therefore the first requirement of sec_26_2601-1 is satisfied the second requirement of sec_26_2601-1 is also satisfied in this case under paragraph dollar_figure of trust any trust created or funded by son’s exercise of the limited powers of appointment under trusts must not postpone or suspend the vesting absolute ownership or power of alienation of an interest in that property for a period measured from the date of creation of trusts extending beyond any life in being at the date of creation of trusts plus a period of years plus if necessary a reasonable period of gestation therefore son’s powers of appointment cannot be exercised in a manner that may postpone or suspend the vesting beyond the perpetuities period in trusts accordingly based on the facts submitted and representations made we conclude that son’s proposed exercise of the limited testamentary powers of appointment in trusts will not subject trusts and the property transferred from trusts to trust pursuant to the exercise to the gst tax the last sentence in example states that the result would be the same if trust had been created after the effective date of chapter in this case trust was created on date a date after the effective date of chapter the conclusion above does not change however we note that trust will have a non-chapter portion the assets transferred from trusts pursuant to son’s exercise of his power_of_appointment and a chapter portion the other assets in trust the inclusion_ratio for the non-chapter portion is deemed to be the inclusion_ratio for the chapter portion of trust is dependent upon whether son allocates his available gst_exemption to those assets in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we are not opining on whether assets transferred to trust other than those transferred pursuant to son’s exercise of his powers of appointment are includible in son’s gross_estate and whether these assets are exempt from gst tax the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the plr-142529-08 material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of provides that it may not be used or cited as precedent sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
